Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00327-CV

                         PLAINSCAPITAL BANK and Albert Chapa,
                                     Appellants

                                               v.

                                     Andy HERNANDEZ,
                                          Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-17-712
                         Honorable Baldemar Garza, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED February 12, 2020.


                                                _________________________________
                                                Rebeca C. Martinez, Justice